DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-10 and 12-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chewter et al (2013/0172627) in view of Hudson et al (GB 1374368).
Any discussion of limitations of claim 20 is applied in the rejection below.
Chewter discloses a process preparing lower olefins including steps:
(1) a step of selectively hydrogenation of butadienesclaim 3 in a C4 hydrocarbon stream derived from a steam cracker effluent and an oxygenate conversion effluent in the presence of hydrogen to convert least 90% butadiene to butenes claims 7, 8 and step 1 of claims 1 and 20  (00299, 0032, 0033).
(2) a step of extractive distillation of the selective hydrogenation effluent from step 1 with a solvent such as N-formylmorpholineclaims 4, 5, step 2 of claims 1 and 20 to produce a stream containing saturated C4 streamclaim 9 and a stream containing solvent and unsaturated C4 stream (0035). This saturated C4 stream is expected to contain butane and isobutaneclaim 10 except the opposition can be shown by applicants.
(3) a step of stripping the solvent containing solvent and unsaturated C4 stream from step (2) to produce a stream enriched with unsaturated C4 hydrocarbonsstep3 of claims 1 and 20. This unsaturated C4 stream is expected to contain 1-butene and 2-butene as recited in claim 6 except the opposition can be shown by applicants.
Chewter discloses the C4 unsaturated stream is further converted to other products such as alkyl tertiary butyl ether (0040).
Chewter does not disclose converting this unsaturated stream to alcohol by hydration reaction to produce such as sec-butanolclaim 16 as recited in the hydration step of claims 1 and 20. However, Hudson discloses butenes can be converted to sec-butanol in the presence of in a fixed bedclaim 14 of cation exchange resin catalystclaim12 and hydration step of claim 20 of under hydration condition at a temperature of from at least 100°C under a pressure of from 15 to 60 barclaim 13 (page 1, line 80 to page 2, line 100).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the Chewter process by converting the unsaturated C4 hydrocarbons to sec-isobutanol as disclosed by Hudson to arrive at the applicants’ claimed process since Hudson disclose butenes can be converted to sec-butanol if this alcohol is desired. 
Regarding claim 15, in exemplified processes, Chewter discloses various conversions of butene. All of the exemplified process has a conversion of butene of more than 0.1 wt.%.
Regarding claims 17-20, Chewter does not disclose (1) the presence of trimethyl-pentane as recited in claims 17 and 20, (2) the RON of the additive product of the hydration reaction as recited in claim 18 and (3) the Reid vapor pressure of the hydration product as called for in claim
19. However, these properties are inherent results of the hydration of the C4 olefin stream of Chewter except the opposition can proved by applicants since (1) this C4 olefin stream used for the hydration reaction is made by 3 steps similar as to the first 3 steps of the claimed process and (2) this C4 olefin stream is hydrated in the presence of a similar catalyst under similar condition of the temperature and pressure.
Chewter discloses various conversion of butenes in exemplified processes such as approximately 70% in example 1. This conversion is less than the conversion recited in claim 20. However, Chewter discloses that the conversion of butene depends on the purity of the butene feed (page 2, line 126 to page 3, line 11; see examples, note specially page 4, line 54-59).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the Chewter process by selecting an appropriate purity of the hydrating C4 olefin feed for a desired conversion of butenes to arrive at the applicants’ claimed process as recited in claim 20.

Claims 11 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chewter et al (2013/0172627) in view of Kozlowski et al (3,912,463).
Chewter discloses a process as discussed above.
Chewter does not disclose introducing the C4 saturated stream into a plant for the production of MTBE as recited in claim 11. However, Kozlowski disclose a plant of making MTBE in which a butane stream is introduced (see the solve figure; col. 7, line 66 to col. 8, line 5).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the Chewter process by introducing the low value C4 saturated stream to the MTBE plant disclosed by Kozlowski to produce high valuable MTBE to arrive at the applicants’ claimed process.



Response to Arguments
Applicant's arguments filed 07/18/2022 have been fully considered but they are not persuasive. 
	The argument “It was advantageously discovered that with the Applicant’s advantageous and novel method steps of producing a fuel additive as recited in independent Claim 1, it was discovered that the Applicant’s process is able to convert a catalyst poisoning agent such as butadiene present in the feedstream to butene for use in forming valuable fuel additive products (“wherein at least a portion of butadiene present in the raffinate stream is converted to 1-butene and/or 2- butene within the hydrogenation unit.”).” is not persuasive since Chewter also disclose the butadiene is removed by being selectively hydrogenated to butenes (0033).
 	The argument “Additionally, separation of paraffins from the feedstream can allow for additional C4 synthesis, reducing waste, thereby increasing economic and financial benefits of the claimed efficient process and products derived therefrom (“passing the first process stream comprising 1- butene and/or 2-butene through an extractive distillation unit, forming a C4 olefin stream comprising a solvent and a C4 paraffin stream.”)” is not persuasive since Chewter also discloses this step (0035).
	The argument “It is noted that the presence of C4 paraffins in a conventional C4 olefin stream to the hydration unit increases the amount of material needing to be recycled by at least three times. The Applicant’s method advantageously provides that this amount of material needing to be recycled can be reduced by separation of paraffins from the C4 olefin stream via the extractive distillation unit before it is sent to the hydration unit.” is not persuasive since Chewter also disclose this step before the unsaturated C4 hydrocarbons are converted to other products as discussed above.
	Generally, all of the steps as recited in claims 1 and 20 are disclosed by Chewter except while Chewter discloses converting unsaturated C4 hydrocarbons to other products not butanol as recited in claims 1 and 20. The teaching of conversion of these unsaturated hydrocarbon to butanol is disclosed by Hudson as discussed above.
	The argument “the Applicant’s advantageous method can make use of crude hydrocarbon streams and produce final products with low impurities and high-performance specifications. For example, claims 18-20 provide that an octane number of the fuel additive product is greater than or equal to 87 RON or 80 MON, and that a Reid vapor pressure of the fuel additive product is less than or equal to 55 kiloPascals. The cited art is not related to process where a fuel additive is prepared with a RON and MON greater than 87 and 80, and with a Reid vapor pressure less than or equal to 55 kPa. Moreover, the cited art does not show the trimethyl-pentanes or dimers which are part of the Applicant’s fuel additive composition which act as octane enhancers (see Claims 16, 17 and 20; see also Applicant’s Table 4 where the stream contains 13.6% C4 dimers with 7.3 % tert butyl ether which is completely different from the cited art as these components are octane improvers in the Applicant’s new fuel additive composition).” is not persuasive as discussed in the above rejection that “Regarding claims 17-20, Chewter does not disclose (1) the presence of trimethyl-pentane as recited in claims 17 and 20, (2) the RON of the additive product of the hydration reaction as recited in claim 18 and (3) the Reid vapor pressure of the hydration product as called for in claim
19. However, these properties are inherent results of the hydration of the C4 olefin stream of Chewter except the opposition can proved by applicants since (1) this C4 olefin stream used for the hydration reaction is made by 3 steps similar as to the first 3 steps of the claimed process and (2) this C4 olefin stream is hydrated in the presence of a similar catalyst under similar condition of the temperature and pressure.”.  Applicants cannot prove the opposition as discussed in the rejection.
	The argument “The Examiner cannot re-arrange and re-engineer the steps and features of the cited art to match the Applicant’s claim language. This is not allowed, and this hindsight approach is impermissible. It is not clear based upon the teachings of the cited art how one skilled in the art should utilize the method of producing a fuel additive as recited in the Applicant’s independent Claim 1, without impermissibly using the Applicant’s claims/specification/figure as a guide.” is not persuasive since it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THUAN D DANG whose telephone number is (571)272-1445. The examiner can normally be reached Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Insuk C Bullock can be reached on (571)272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/THUAN D DANG/Primary Examiner, Art Unit 1772